Exhibit 10.16 AMENDED AND RESTATED SETTLEMENT AGREEMENT AND STIPULATION THIS AMENDED AND RESTATED SETTLEMENT AGREEMENT and Stipulation dated as of , 2013 by and between Santo Mining Corp. (“Santo” or the “Company”), a corporation formed under the laws of the State of Nevada, and IBC Funds, LLC (“IBC”), a Nevada Limited Liability Company. This Amended and Restated Settlement Agreement and Stipulation restates and replaces that Settlement Agreement and Stipulation executed and entered into between IBC and Santo on September 27, 2013 and IBC and Santo agree that said Settlement Agreement and Stipulation executed September 27, 2013 shall be null and void and of no force or effect. BACKGROUND: WHEREAS, there are bona fide outstanding liabilities of the Company in the principal amount of not less than $123,027.82; and WHEREAS, these liabilities are past due; and WHEREAS, IBC acquired such liabilities on the terms and conditions set forth in the annexed Claim Purchase Agreement(s), subject however to the agreement of the Company and compliance with the provisions hereof; and WHEREAS, IBC and Santo desire to resolve, settle, and compromise among other things the liabilities as more particularly set forth on Schedule A annexed hereto (hereinafter collectively referred to as the “Claims”). NOW, THEREFORE, the parties hereto agree as follows: 1. Defined Terms. As used in this Agreement, the following terms shall have the following meanings specified or indicated (such meanings to be equally applicable to both the singular and plural forms of the terms defined): "AGREEMENT" shall have the meaning specified in the preamble hereof. “BID PRICE” shall mean the closing bid price of the Common Stock on the Principal Market. “CLAIM AMOUNT” shall mean $123,027.82. "COMMON STOCK" shall mean the Company's common stock, having no par value per share, and any shares of any other class of common stock whether now or hereafter authorized, having the right to participate in the distribution of dividends (as and when declared) and assets (upon liquidation of the Company). “COURT” shall mean Circuit Court within Sarasota County, Florida. "DISCOUNT" shall mean forty-five (45%) percent of the lowest price for which the Company’s stock has traded on the Principal Market during the Valuation Period. "DTC" shall have the meaning specified in Section 3b. "DWAC" shall have the meaning specified in Section 3b. "FAST" shall have the meaning specified in Section 3b. "MARKET PRICE" on any given date shall mean the lowest Closing Sale Price during the Valuation Period. "PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq SmallCap Market, the Over the Counter Bulletin Board, QB marketplace, the American Stock Exchange or the New York Stock Exchange, whichever is at the time the principal trading exchange or market for the Common Stock. "PURCHASE PRICE" shall mean the Market Price during the Valuation Period (or such other date on which the Purchase Price is calculated in accordance with the terms and conditions of this Agreement) less the product of the Discount and the Market Price. “SELLER” shall mean any individual or entity listed on Schedule A, who originally owned the Claims. "TRADING DAY" shall mean any day during which the Principal Market shall be open for business. "TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any substitute or replacement transfer agent for the Common Stock upon the Company's appointment of any such substitute or replacement transfer agent). "VALUATION PERIOD" shall mean the ten (10) day trading period preceding the share request inclusive of the day of any Share Request pursuant to this agreement (the “trading period”); provided that the Valuation Period shall be extended as necessary in the event that (1) the Initial Issuance is delivered in more than one tranche pursuant to Sections 3(a) and 3(e), and/or (2) one or more Additional Issuances is required to be made pursuant to Section 3(d) below, in which case the Valuation Period for each issuance shall be extended to include additional trading days pursuant to such issuance. The Valuation Period shall begin on the date of any Share Request pursuant to this Agreement, but shall be suspended to the extent that any subsequent Initial Issuance tranche and/or Additional Issuance is due to be made until such date as such Initial Issuance tranche and/or Additional Issuance is delivered to IBC pursuant to Section 3(b)(iii). Any period of suspension of the Valuation Period shall be established by means of a written notice from IBC to the Company. 2. Fairness Hearing.
